DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of the line number of a claim in this office action refers to that claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim that may be reproduced below in this office action.

Underling of the word “facing” on line 2 of claim 6 has been noted, which is not appropriate if the claim is not being amended.  37 CFR 1.121(c)(2).  Correction is hereby required.  It is presumed that claim 6 is not a claim in amended form.

Any mention of the word, “Korean” in the specification (e.g., paragraphs [0001] and [0005]) is presumed to refer to the Republic of Korea only, and not to the Democratic People’s Republic of Korea.

The drawings of December 26, 2019 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of independent claim 1, the claim language, “a case on which the body member is fixed” is indefinite and unclear in that the “case” is a covering that encloses sensors on the “body member.”  It would appear that the case would be fixed to the body member, not the body member to the case.
On line 6 of claim 1, the claim language, “an inner space in which the body member is mounted” is similarly indefinite and unclear in context.  This phrase is taken in context to mean that the “case” mounted on the “body member” defines an “inner space” of the “case.”
Each of dependent claims 2-11 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al (U.S. 10,302,744 B1), hereinafter Krishnan et al (‘744).
The text of independent claim 1 is as follows:
“1. A sensor-cluster apparatus comprising:  2sensors configured to detect and collect external environment information, the sensors 3comprising one or more kinds of sensors;  4a body member having one surface onto which the sensors are mounted;  5a case on which the body member is fixed, the case comprising:  6an inner space in which the body member is mounted; and  7an opening defined in one surface thereof exposing the inner space, the sensors 8are exposed through the opening; and  9a cover configured to open and close the opening of the case, 10wherein, the sensors are configured to be detached from the body member through the 11opening of the case with the body member fixed to the case.”
Regarding independent claim 1, although not using the word “cluster,” Krishnan et al (‘744) plainly discloses “A sensor-cluster apparatus” (line 10), noting, for example, column 7, lines 13-17, and Figure 3 of the drawings.
The claim 1, “sensors configured to detect and collect external environment information, the sensors 3comprising one or more kinds of sensors” (lines 2-3) are met by the various sensors in the cluster of navigation sensors 38 in Krishnan et al (‘744).  For example, please see column 7, lines 13-17 and 25-28 of Krishnan et al (‘744), and drawing Figure 3.
22,” onto which the “sensor assembly 20” is mounted, which includes the “navigation sensors 38,” noting, for example, column 2, lines 50-55, and column 3, lines 35-36.
As for the claim 1, “case on which the body member is fixed” (line 5), this is met in Krishnan et al (‘744) by the “housing 26,” which is “sealed to the roof 22,” noting, for example, column 2, lines 38-41 and 52-54.
And, now, looking to the claim 1, “inner space in which the body member is mounted” (line 6), this is met in Krishnan et al (‘744) by the “chamber 60,” where the “housing 26” defining the “chamber 60” is sealed to the “roof 22,” noting, for example, column 3, lines 53-59.
With reference to the claim 1, “opening defined in one surface thereof exposing the inner space, the sensors 8are exposed through the opening” (lines 7-8), this is met in Krishnan et al (‘744) by any of the access openings disclosed in Krishnan et al (‘744), for example, access openings 70, 71, 72, 74, and 78, noting, for example, column 4, lines 39-45, as well as, column 7, line 60 through column 8, line 3.  Both of these cited passages in Krishnan et al (‘744) plainly state that the access openings are for accessing the sensors.
Next, taking the claim 1 limitation, “cover configured to open and close the opening of the case” (line 9), is met by any of the access panels that cover any of the access openings in Krishnan et al (‘744), noting, for example, column 7, lines 61-65, mentioning access panels 74 and 78.

In that each and every claimed feature in independent claim 1 is plainly disclosed in Krishnan et al (‘744), independent claim 1 is anticipated by Krishnan et al (‘744).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (‘744).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor-cluster systems.
Looking, first, to the further limitations of dependent claim 2, all of the limitations are plainly disclosed in Krishnan et al (‘744), except for those limitations relating to “an infrared sensor …” (lines 4-5).  As treated above, Krishnan et al (‘744) discloses the various sensors are within the “case,” and act to detect objects external to the vehicle.  The claim 2 “camera sensor …” (lines 2-3) is met by the “image processing sensors such as cameras” in Krishnan et al (‘744), for example, as mentioned at column 7, lines 13-17.  Similarly, the claim 2, “lidar sensor …” (lines 6-8) is met by the “light detection and ranging (LIDAR) devices” disclosed in Krishnan et al (‘744) at column 7, lines 13-17.  And, the claim 2, “radar sensor …” (lines 9-11) is met in Krishnan et al (‘744) by the “radar sensors” at column 7, lines 13-17.
Krishnan et al (‘744) discloses generally the use of “various types of navigation sensors” (column 8, line 1; column 1, lines 5-16).  In addition, it is noted that Krishnan et al (‘744) discloses “image processing sensors such as cameras” (column 7, lines 13-17) in the plural, meaning that more than one such device can be in the sensor cluster in Krishnan et al (‘744).  In that a vehicle navigation system must be able to detect targets of interest in a wide variety of conditions, it would have been obvious to one of ordinary skill-in-the-art to make one of the disclosed “image processing sensors such as cameras” in Krishnan et al (‘744) to operate in the infrared wavelengths to optimize the 
In that each and every claimed feature set forth in dependent claim 2 is met by Krishnan et al (‘744) as applied above to dependent claim 2, dependent claim 2 is obvious over Krishnan et al (‘744).
As for the further limitations of dependent claim 7, Krishnan et al (‘744) discloses at column 4, lines 15-20 that the “sensor openings 64” permit “light to pass therethrough” to be detected by the “navigation sensors 38.”  In that the light or electromagnetic radiation for any sensor in Krishnan et al (‘744) would necessarily have to reach the sensor in order for the sensor cluster to function, and in that the sensors of the Krishnan et al (‘744) sensor cluster are within the “cover,” it would have been obvious to one of ordinary skill-in-the-art that the material of the “cover” would have to be a material through which any wavelength of light/electromagnetic radiation could pass.

Potentially-Allowable Subject Matter
Claims 3-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnan et al (‘895) is of general interest for showing a sensor pod with a shell cover, where the shell cover has window for the various sensors of the sensor cluster.
Krishnan et al (‘630) is of general interest for showing a cover for a sensor cluster that is mounted on the roof of a vehicle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648